Citation Nr: 1603960	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to an effective date earlier than January 5, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971 and from August 1982 to November 1982.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions dated in June 2008 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2009 the Veteran presented testimony before RO personnel; in June 2012, the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; transcripts of the hearings are of record. 

In a previous October 2012 Board decision, the Board reopened the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for a skin disability; and remanded the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and a skin disability, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  The October 2012 Board decision also denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

Subsequent to the Board's October 2012 remand, the RO reopened the claim for service connection for hepatitis C and denied it on the merits.  Nonetheless, the Board must make its own preliminary determination on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

In rating decisions in June 2013 and November 2014, the RO granted service connection for PTSD, effective January 5, 2011, and bipolar disorder, effective February 29, 2008, respectively.  The Veteran appealed the issue of entitlement to an earlier effective date for the grant of service connection of PTSD.  As this issue was addressed in a Statement of the Case issued in October 2015 to which the Veteran (through his representative) filed a timely substantive appeal (VA Form 9), this issue has been properly perfected and the Board has jurisdiction over it. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a skin disability and hepatitis C, and entitlement to an earlier effective date for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2002, the RO denied service connection for hepatitis C on the basis that there was no evidence showing a relationship between the Veteran's hepatitis C and service.  

2.  The additional evidence associated with the claims file since the November 2002 rating decision, is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for hepatitis C.

3.  The Veteran has a current disability of hepatitis C.

4.  The Veteran engaged in high-risk sexual activity during service.

5.  Resolving all doubt in favor of the Veteran, the current hepatitis C is etiologically related to engaging in high risk sexual activity during service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As both the application to reopen the claim of service connection for hepatitis C and the underlying claim are granted below, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.




New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for hepatitis C in November 2002.  The Veteran did not appeal this determination and thus it became final.

The Veteran requested that VA reopen the previously denied claim in February 2008.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final November 2002 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous 2002 adverse decision, including VA treatment and examination reports and the August 2009 RO and June 2012 Board hearing transcripts.  In a December 2009 VA examination report, the examiner stated that the Veteran abused almost all substances and he would concur that the Veteran's substance use was a "byproduct" of his bipolar disorder.  According to the 2012 Board hearing transcript, the Veteran reported that he developed hepatitis C due to drug use in Vietnam which was caused by fear and stress during combat.  In a January 2014 VA examination report, the examiner stated that it could not be determined whether the Veteran's hepatitis C is the result of IV (intravenous) drug use because there was evidence that the Veteran engaged in unprotected or unsafe sexual behavior during service.  In addition, since the November 2002 decision, service connection for PTSD and bipolar disorder have been granted.  

This evidence constitutes new and material evidence as it directly relates to whether the Veteran's current hepatitis C is related to his active duty service or his recently service-connected psychiatric disabilities.  Thus, evidence submitted since the RO's November 2002 decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's November 2002 decision, and reopening the claim of service connection for hepatitis C is warranted.  

Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See M21-1, III.iv.4.I.2.e.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran contends that service connection is warranted for hepatitis C.  As noted above, the Veteran has contended that hepatitis C was incurred inservice due to drug use in Vietnam.  

After a review of all the evidence, the Board first finds that the Veteran has a current disability of hepatitis C.  The May 2013 and January 2014 VA examination reports show a diagnosis of hepatitis C.  

The Board finds next that the Veteran was exposed to two hepatitis C risk factors during service.  Service treatment records (STRs) show that the Veteran had venereal disease during service, which is indicative of high-risk sexual activity that is considered a hepatitis C risk factor recognized by VA.  See STRs dated in September 1968, and March, June, and July 1969.  In addition, the Veteran has stated that he used intravenous drugs during service.  

On the question of relationship of current hepatitis C to service, the evidence is in relative equipoise.  An opinion was provided in a January 2014 VA examination report.  Following review of the Veteran's claims file, the examiner stated that hepatitis C can also be spread through sexual intercourse.  She noted that the Veteran's service treatment records indicate treatment of sexually transmitted diseases during his tour in Vietnam including acute gonococcal urethritis and gonorrhea.  This, according to the VA examiner, suggests the Veteran engaged in unprotected or unsafe sexual behavior that also might have exposed him to hepatitis C.  She opined that she could not determine whether the Veteran contracted hepatitis C as a result of injection (intravenous) drug use or from sexual contact.  

According to a July 2014 VA opinion, a different examiner stated that the Veteran's hepatitis C is less likely caused by reported IV drug abuse or unprotected sexual behavior during military service, but rather at least as likely as not caused by significant drug abuse after military service.  The examiner stated that the Veteran had significant drug use documented after military service and he was not diagnosed with hepatitis C until after leaving service in 1982.  It was further stated that while unprotected sexual activity is a risk factor for hepatitis C, it is not as significant a risk factor as intravenous drug use.  However, no specific evidence was cited to in support of this conclusion.  While the July 2014 VA examiner acknowledged that unprotected sexual activity is a risk factor, no further rationale was provided regarding why the Veteran's current hepatitis C was not caused by the in-service unprotected sexual activity.  Thus the Board finds that the July 2014 VA examiner's opinion is not probative, as sufficient rationale was not provided for this opinion. 

The Board finds that the evidence regarding whether there is a medical nexus between the current hepatitis C and active duty is in relative equipoise.  In light of the Veteran's in-service unprotected high-risk sexual activity, which is a known risk factor, the Board resolves all doubt in the Veteran's favor and finds that the evidence of record as a whole favors a finding that his hepatitis C is at least as likely as not caused by his high-risk sexual activity during service.  The Board fins that service connection for hepatitis C is warranted and the benefit sought on appeal is allowed.


ORDER

As new and material evidence has been received to reopen a claim for service connection for hepatitis C, the claim, to this extent, is granted.

Service connection for hepatitis C is granted.



	(CONTINUED ON NEXT PAGE)




REMAND

PTSD

In a statement received by VA in April 2015, the Veteran submitted a request for a Decision Review Officer (DRO) hearing.  In the associated VA Form 9, the veteran requested a Board hearing by live videoconference.  Neither of the hearings requested in regards to the claim for an earlier effective date has been held. 

Since the failure to afford the Veteran these hearings would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. §§ 3.103(c), 20.904. 


Skin disability 

The Veteran was afforded VA examinations with respect to his claimed skin disability in March 2013 and May 2013.  While both examiners indicated that the Veteran's acne rosacea was not incurred in service, both examiners only acknowledged the Veteran's initial period of service ending in 1971.  An additional DD Form 214 reflects an additional period of active duty from August 1982 to November 1982.  According to the May 2013 VA examination report, the Veteran developed skin lesions on the face and nose in the mid-1970's.  Thus, an addendum opinion is warranted regarding whether the Veteran's currently diagnosed skin disability was aggravated during his second period of service.  

Additionally, as an additional period of active duty service (August 1982 to November 1982) has been confirmed, service treatment records (STRs) for such additional periods of service should be obtained. 

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any missing service treatment records, including all records pertaining to the Veteran's service from August 1982 to November 1982. 

Efforts to obtain these records should continue until the service records are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims. Also inform him that he may obtain and submit records himself. 

2.  Obtain the Veteran's complete VA treatment records, dated since April 2015.

3.  Schedule the Veteran for a hearing before a DRO at the RO regarding his claim for an earlier effective date for the grant of service connection for PTSD, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran (and his representative) of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

4.  Then, the AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing by videoconference regarding his claim for an earlier effective date for the grant of service connection for PTSD before a Veterans Law Judge in accordance with his request. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. 

5.  Refer the case to the VA examiner who provided the May 2013 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection for a skin disability.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

In consideration of the Veteran's additional period of active duty, from August 1982 to November 1982, the examiner must opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that any current skin disability was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service.

6.  After the hearings are conducted, or if the Veteran withdraws either or both of the hearing requests or does not report for the scheduled hearings regarding an earlier effective date, the claim for entitlement to an earlier effective date for the grant of service connection for PTSD should be returned to the Board in accordance with appellate procedures.  

After any additional notification and/or development deemed necessary is undertaken, the remaining issue on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


